JUDGMENT
Based upon the remand order of the Supreme Court of the United States in Department of the Interior v. South Dakota, — U.S. —, 117 S.Ct. 286, 136 L.Ed.2d 205, the mandate of this court is hereby recalled, the judgment of this court is vacated, and the case is remanded to the United States District Court for the District of South Dakota with instructions to remand the matter to the United States Secretary of the Interior for *248reconsideration of his administrative decision.
Mandate shall issue forthwith.